Citation Nr: 1640747	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  10-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected right shoulder strain with osteoarthritis, to include a rating in excess of 10 percent prior to January 31, 2014 and from March 1, 2014 (excluding a temporary total rating period).  

2.  Entitlement to a rating excess of 10 percent for service-connected left shoulder tendonitis.  

3.  Entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 1978 and from January 2003 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In July 2016, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted at the Central Office in Washington, DC.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for gastroesophageal reflux disease (GERD) and hypertension as secondary to medication taken for the service-connected bilateral shoulder disabilities have been raised by the record in a July 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also July 2016 Central Office Hearing Transcript.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For reasons discussed above, the issues on appeal are REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.  


REMAND

With respect to the increased rating claims for the service-connected bilateral shoulder disabilities, during the July 2016 Board hearing, the Veteran testified that he was scheduled for an appointment with his private physician, Dr. Fleming, for his bilateral shoulder disability later that same month.  The Veteran and his representative indicated that they would submit treatment records from that appointment; however, to date, no such records have been submitted or associated with the claims file.  

Because VA has been put on notice that there is outstanding evidence that may contain information and evidence relevant to the claims on appeal, the AOJ must attempt to obtain such evidence, as the Board is unable to determine that no reasonable possibility exists that obtaining such evidence would assist the appellant in substantiating his claims.  See 38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159 (c), (d).  

While on remand, the AOJ should also attempt to obtain any relevant VA treatment records dated from December 2015 to the present, as this evidence also likely contains information or evidence relevant to the increased rating claims on appeal.  

With respect to the increased rating claim for service-connected lumbar strain, review of the record reveals that, in the October 2009 rating decision on appeal, the AOJ continued the 10 percent rating assigned the lumbar strain disability.  In November 2009, the Veteran submitted a statement indicating that he disagreed with the decisions made regarding his service-connected bilateral shoulders and back disabilities.  See also January 2010 Veteran statement.  However, the AOJ only issued a statement of the case (SOC) that addressed the bilateral shoulder disabilities.  See April 2010 SOC.  

The statements submitted by the Veteran in November 2009 and January 2010 are deemed timely notices of disagreement (NOD) as to the AOJ's denial of an increased rating for service-connected lumbar strain in the October 2009 rating decision.  A submission of a timely NOD triggers the appeal process, and requires issuance of a SOC.  Under these circumstances, the Board is required to remand this issue for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2016).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Furnish an SOC to the Veteran and his representative addressing the issue of entitlement to an increased rating for service-connected degenerative disc disease of the lumbar spine.  This claim should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.

2. Request the Veteran provide or identify any outstanding private or VA treatment records for health care providers who have treated his shoulders since 2008, including specifically from Dr. Fleming.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained and associated with the file.  

Obtain the Veteran's VA treatment records dated from December 2015 to the present.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until so informed but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




